DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,5,6,11,14-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salter (US 10059161). Regarding claims 1,11 and 20, Salter discloses a vehicle comprising: 
a trailer hitch (302,308); 
a camera (116) oriented to capture images of the trailer hitch (Col. 5, lines 1-10); and 
a controller (figure 8) processing the captured images, detecting a trailer coupler coupled to the trailer hitch, determining a locked (Col. 7, lines 45-49) or unlocked state (Col. 7, lines 50-61) of the hitch coupler by comparing the captured images to known trailer coupler images (such as the one shown by Salter in figure 5), and generating an output indicative of the determined state of the trailer coupler (Col. 7, lines 64-67 to Col. 8, lines 1-10).
Regarding claims 5 and 14, the trailer hitch is a tow ball.

Regarding claims 7 and 16, wherein the controller through the camera detects a trailer (as the camera sees it), wherein seeing the trailer through the camera can be seen as a trailer mode and seeing the trailer before being in close proximity to connecting with the hitch.
Regarding claim 20, the use of the apparatus to lock and unlocked the hitch can be seen as the method as mentioned, to be used.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salter. Salter does not mention that the known images are learned images. However, one of ordinary skill in the art would have the knowledge of what kinds of hitches are commonly used to tow trailer, to include, different sizes of ball hitched and different types of receivers or drawbars. It would have been obvious .


Allowable Subject Matter
Claims 3,4,7-10,13 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. there was no prior art found on saving the images of the hitch coupler and the controller detecting the trailer mode when a driving task is initiated.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341.  The examiner can normally be reached on 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        

/TONY H WINNER/Primary Examiner, Art Unit 3611